Citation Nr: 1204070	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  11-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

Appellant had service in the Philippine Army during the Second World War.  He claims that his service qualifies him for legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

This appeal comes before the Board of Veterans' Appeals (Board) from a 
January 2010 decision of the RO in Manila, the Republic of the Philippines.
The appellant requested a Board personal hearing in September 2010.  Because the appellant withdrew the hearing request in October 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Under 38 C.F.R. § 3.203(a) (2011), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).  Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision.  The United States Court of Appeals for Veterans Claims (Court) has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In this case, the appellant submitted documents along with his claim, and those records were forwarded to the National Personnel Records Center (NPRC) for verification.  In December 2009, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

The appellant submitted additional documents in May 2010, along with his notice of disagreement (NOD).  The appellant submitted a certification of service in the USAFIP NL from the Assistant Adjutant General of the Armed Forces of the Philippines, a certification of Recognized Guerilla service from March 1943 to November 1945, an enlistment document from the Philippine Army dated March 1945, and a certificate of discharge from the Philippine Army in November 1945.  These documents were submitted after the December 2009 certification.  

The Board notes that in the decision of Capellan v. Peake, 539 F. 3d 1373 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, in accordance with VA's 38 U.S.C. § 5103A duty to assist, where a claimant submits new evidence subsequent to a verification of service, that evidence must be submitted and considered in connection with a new request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c).  The Federal Circuit stated specifically that 38 C.F.R. § 3.203 requires that military service be determined based on all relevant evidence, with due application of the duty to assist in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the statutory and regulatory requirements to consider all information and lay evidence of record pursuant to 
38 U.S.C.A. § 5107(b).  Id.

Therefore, and following the holding in Capellan, a new recertification of service is needed which considers all of the new evidence submitted by the appellant.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Secure service department verification of the appellant's claimed service in light of the additional information and documentation that was added to the claims file in May 2010.  

In connection with the above request, provide the service department with copies of any relevant records in the claims file, specifically including the documents submitted by the appellant subsequent to the 
December 2009 certification.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the appellant an appropriate Supplemental Statement of the Case, and should afford the appellant the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



